UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1235


In Re: CASEY WOOD,

                Petitioner.




       On Petition for Writ of Mandamus.    (5:11-cv-00450)


Submitted:   June 13, 2012                  Decided:   June 22, 2012


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Casey Wood, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Casey Wood petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on his petition

pursuant to 28 U.S.C.A. § 2241 (West 2006 & Supp. 2011).                   He

seeks an order from this court directing the district court to

act.   Although we find that mandamus relief is not warranted

because   the   delay   is   not   unreasonable,   we   deny   the   mandamus

petition without prejudice to the filing of another mandamus

petition if the district court does not act expeditiously.                We

grant leave to proceed in forma pauperis.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                           PETITION DENIED




                                      2